                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

GEICO INDEMNITY CO.,

       Plaintiff,                                              Civil Action No. 21-CV-10313

vs.                                                            HON. BERNARD A. FRIEDMAN

JAMES C. JOHNSON,

      Defendant.
______________________/

               OPINION AND ORDER GRANTING PLAINTIFF’S MOTION
                   FOR ENTRY OF A DECLARATORY JUDGMENT

               This matter is presently before the Court on plaintiff’s motion for entry of a

declaratory judgment [docket entry 10]. Defendant has responded and plaintiff has replied.

Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide this motion without a hearing.

               This case arises out of defendant’s claim for No-Fault insurance benefits from

defendant’s insurance provider, Geico Indemnity Co. (“Geico”), following a motor vehicle collision

on February 24, 2013. Plaintiff seeks a declaration that it is not responsible for the medical expenses

allegedly arising from this accident. Plaintiff contends that defendant’s medical records and official

reports at the scene of the accident show that

               (1) the circumstances surrounding the subject accident are
               questionable, at best; (2) Claimant Johnson, morbidly obese, has
               exhibited drug-seeking behavior dating back to before the subject
               accident; (3) Claimant Johnson’s providers, both before and after the
               accident, have a track record of fraud and over-prescription of
               opioids; and (4) Claimant Johnson’s complaints and imaging were
               exactly the same, both before and after the subject accident.
Pl.’s Br. at 2. Plaintiff seeks a declaratory judgment1 that defendant’s alleged injuries “completely

arose out of pre-accident medical conditions”; that defendant’s “alleged injuries did not arise out

of” and “were not aggravated by the February 24, 2013 accident”; that “[i]n the alternative, if

[defendant] was involved in the February 24, 2013 motor vehicle accident and sustained injuries

arising out of that accident, he recovered from those injuries in 2013 and did not require additional

treatment beyond 2013 for any alleged injuries arising out of the accident”; that defendant “is barred

from receiving any payments for personal protection insurance (PIP) benefits”; and that defendant

reimburse plaintiff for costs, attorney fees, and any PIP benefits that were wrongly paid. Id. at 1-2.

               Plaintiff filed the complaint in this case on February 2, 2021, and requested a clerk’s

entry of default on March 11, 2021, for defendant’s failure to plead or otherwise defend. See docket

entry 7. On March 12, 2021, the Clerk of the Court entered defendant’s default. See docket entry

8. On March 16, 2021, defendant filed a letter with the Court stating that he needed “more time on

[his] court case to acquire Legal Aide,” adding that he was “[c]urrently . . . unable to afford an

Attorney.” Docket entry 9. On March 19, 2021, the Court entered an order granting defendant thirty

days to secure counsel, at which time the Court would issue a briefing schedule on plaintiff’s

pending motion for a declaratory judgment. See docket entry 11, at 1-2. On April 16, defendant

filed another letter with the Court indicating that he was unable to obtain counsel and that he was

put in contact with the pro se clinic for legal assistance. See docket entry 14. The Court then set a

briefing schedule on the instant motion, with a response deadline of May 18, 2021, and a reply



       1
         On February 26, 2021, the Court ordered plaintiff to show cause as to whether the
exercise of the Court’s discretionary jurisdiction under the Declaratory Judgment Act, 28 U.S.C.
§ 2201, would be appropriate in this case. See docket entry 3. Plaintiff filed a response to the
Court’s order on March 10, 2021, see docket entry 5, which the Court found to be satisfactory.

                                                  2
deadline of June 2, 2021. Defendant filed a third letter with the Court on May 6, 2021, which

summarized his insurance claims and the steps he has taken to pursue his claim against Geico. See

docket entry 19. The letter also expressed concern that plaintiff was “trying to take advantage

because [I] have no legal representation nor can [I] afford one.” Id. The Court originally interpreted

defendant’s letter to be a request for an extension of time to respond to plaintiff’s motion for a

declaratory judgment, but defendant later clarified that the letter was in fact his response. See June

10, 2021, Remark. On June 18, 2021, plaintiff filed its reply brief.

                In the instant motion, plaintiff argues that defendant has a long history of seeking

pain relief through opioid prescriptions, including on the day prior to the February 24, 2013,

collision. See Pl.’s Br. at 3-6. Further, plaintiff contends that the photos from the collision “reflect

more of a fender-bender than a vehicle striking a curb, and certainly do not show that it was t-boned

on the passenger side door,” as defendant allegedly reported to a doctor on February 25, 2013. Id.

at 6. Moreover, plaintiff argues that “[t]he official police report does not even list James Johnson[]

as involved in the subject motor vehicle accident.” Id. (citing Pl.’s Ex. 8 – Police Report). Plaintiff

adds that defendant’s CT scan on February 24, 2013, revealed no evidence of fracture, trauma, or

other abnormality, and that a subsequent MRI on April 4, 2013, “revealed the exact same findings

as [an] MRI from April of 2012.” See id. at 9. Finally, plaintiff summarizes defendant’s history of

chronic pain and opiate consumption. See id. at 10-15.

                “Once a default has been entered by the Clerk, the plaintiff’s well-pleaded allegations

are deemed admitted.” Allstate Ins. Co. v. Cantrell Funeral Home Inc., No. 19-CV-12263, 2020 WL

4915558, at *2 (E.D. Mich. Aug. 21, 2020). Because defendant has failed to address any of the

allegations raised in plaintiff’s complaint, any arguments made in plaintiff’s instant motion, or any


                                                   3
basis for setting aside the clerk’s default, the Court concludes that plaintiff is entitled to the

requested relief. Accordingly,



                IT IS ORDERED that plaintiff’s motion for entry of a declaratory judgment [docket

entry 4] is granted .



                                                s/Bernard A. Friedman
Dated: June 21, 2021                            BERNARD A. FRIEDMAN
       Detroit, Michigan                        SENIOR UNITED STATES DISTRICT JUDGE



                                      CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first class U.S. mail on June 21, 2021.

 James C. Johnson                                 s/Johnetta M. Curry-Williams
 11449 Rockland                                   Case Manager
 Redford, MI 48239




                                                    4
